Reagan v Delmonico Mkt. Place, Inc. (2021 NY Slip Op 03004)





Reagan v Delmonico Mkt. Place, Inc.


2021 NY Slip Op 03004


Decided on May 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2021

Before: Kern, J.P., González, Scarpulla, Mendez, JJ. 


Index No. 159225/18 Appeal No. 13784 Case No. 2020-04613 

[*1]Marilyn Reagan, Plaintiff-Respondent,
vDelmonico Market Place, Inc., Defendant-Appellant.


Traub Lieberman Straus & Shrewsberry LLP, Hawthorne (Erin L. O'Dea of counsel), for appellant.
Bruce Montague & Partners, Bayside (Craig Ian Gardy of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered October 28, 2020, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to establish prima facie that it did not create or have notice of the rolled-up carpet on which plaintiff claimed she fell. Although defendant's general manager testified to general cleaning and inspection procedures, he did not work on the day of the accident and could not testify that those procedures were followed that day. Defendant also failed to offer evidence indicating the last time the area was inspected or cleaned before plaintiff's fall (see Socorro v New York Presbyt. Weill Cornell Med. Ctr., 160 AD3d 544 [1st Dept 2018]; Cater v Double Down Realty Corp., 101 AD3d 506 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 11, 2021